                                                Presentment Date and Time: February 15, 2021, at 12:00 p.m.
                                                        Objection Deadline: February 15, 2021, at 11:30 a.m.

Avery Samet
Jeffrey Chubak
AMINI LLC
131 West 35th Street, 12th Floor
New York, NY 10001
(212) 490-4700
asamet@aminillc.com
jchubak@aminillc.com
Proposed Attorneys for the Debtor
and Debtor in Possession

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK

 In re:                                             Chapter 11

 GREYLOCK CAPITAL ASSOCIATES,                       Case No. 21-22063 (RDD)
 LLC,

                        Debtor.

                   NOTICE OF PRESENTMENT OF BAR DATE ORDER
                        AND OPPORTUNITY FOR HEARING

          PLEASE TAKE NOTICE, that the undersigned will present the attached proposed order

establishing March 29, 2021 as the general deadline for filing proofs of claim and approving the

form and manner of notice thereof, to the Honorable Robert D. Drain, United States Bankruptcy

Judge, for signature on February 15, 2021, at 12:00 p.m. The form of order and notice annexed

thereto conform to those prescribed by the Local Bankruptcy Rule 3003-1 Guidelines; and the

proposed general bar date is over 35 days after the anticipated mailing date, which is 2 business

days following entry of the subject order.

          PLEASE TAKE FURTHER NOTICE, that unless a written objection to entry of the

proposed order is filed with the Clerk of the Court by February 15, 2021, at 11:30 a.m., there will

not be a hearing and the order may be signed.

          PLEASE TAKE FURTHER NOTICE, that if a written objection is timely filed, the Court

will notify the moving and objecting parties of the date and time of the hearing and the moving
party’s obligation to notify all other parties entitled to receive notice. The moving and objecting

parties are required to attend the hearing, and failure to attend in person or by counsel may result

in relief being granted or denied upon default.

       PLEASE TAKE FURTHER NOTICE, that the ECF docket number to which the filing

relates shall be included in the upper righthand corner of the caption of all objections.


Dated: New York, New York                             AMINI LLC
       February 3, 2021
                                                      /s/ Jeffrey Chubak
                                                      Avery Samet
                                                      Jeffrey Chubak
                                                      131 West 35th Street, 12th Floor
                                                      New York, New York 10001
                                                      (212) 490-4700
                                                      asamet@aminillc.com
                                                      jchubak@aminillc.com
                                                      Proposed Attorneys for the Debtor and
                                                      Debtor in Possession
